DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim 11 has been canceled.  Claim 1 has been amended.  Claims 1-10 and 12-21 are pending and under consideration.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 5, 6 and 13 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 5, structures VIId-VIIn and VIIt;  claim 6, structures mAb-TZ04, mAb-TZ05, mAb-TZ07, mAb-TZ10a, mAb-TZ10b, mAb-TZ13, mAb-TZ14, and mAb-TZ19-mAb-TZ25; and claim 13, structures 241, 242, 247, 248, 346, 350, 354, 357, 361, 366, 371, and 376 fail to include all the limitations of amended claim 1 which now specifies that when R11 is R14C(=O)O, (i) R14 is not C1-C8 alkyl, or (ii) R1 and R3 or R2 and R3 do not form a 3-7 membered ring system.  In the instant case, all of the above structures comprise an R11 which is R14C(=O)O, wherein R14 is C1-C8 alkyl and R1 and R2 or R2 and R3 form a 3-7 membered ring system, Thus, claims 5, 6 and 13 fail to include all the limitations of claim 1 on which they depend..  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

The rejection of claims 18 and 19 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention is maintained for partial reasons of record. 
(B) Claims 18 and 19 are vague and indefinite in the recitation of R12 is H when R10 is not H, or R12 is H when R13 is one of four structural moieties n claim 18 and one or two structural moieties in claim 19.  It is unclear if R12 can be H when R13 or R11 is one of the listed structural moieties, but R10 is H.  

Applicant argues  in claim 18, when R10 is not H, regardless of what R13 may be, R12 is H, or when R13 is one of the four structural moieties, and regardless of what  R10 may be, R12 is H.  This has been considered but not found persuasive. The claim is drawn to two separate alternatives.  In the case of (i) R10 being H, R12 is not H according to part (i), but R13 is one of the four recited structures, the metes and bounds of R12 is unclear, because part (i) prohibits it from being H, but part (ii) dictates that it is H.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 21 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
The factors considered when determining if the disclosure satisfies the enablement requirement and whether any necessary experimentation is undue include, but are not limited to: 1) nature of the invention, 2) state of the prior art, 3) relative skill of those in the art, 4) level of predictability in the art, 5) existence of working examples, 6) breadth of claims, 7) amount of direction or guidance by the inventor, and 8) quantity of experimentation needed to make or use the invention.  In re wands, 858 F.2d 731, 737.8 USPQ2d 1400, 1404 (Fed. Cir. 1988).
Claim 21 is drawn to a method for treatment of a cancer, an autoimmune disease, or an infectious disease comprising administering to a patient in need thereof a pharmaceutical composition comprising a therapeutically effective amount of the conjugate of claim 1 and a concurrent synergistic amount of a therapeutic agent selected from chemotherapeutic agents, radiation therapy, immunotherapeutic agents, auto-immune disorder agents and anti-infectious agents.  The specification has failed to teach how to identify the type and amount of the agent which when administered concurrently with the composition of claim 1, induces a synergistic therapeutic effect.  Pinto et al (Cancer Chemotherapy and Pharmacology, 2011, Vol. 67, pp. 275-284, reference of the IDS filed 5/9/2019) teach that it is essential to evaluate combination chemotherapy by a preclinical evaluation (first sentence of abstract).  Pinto et al teach that simultaneous and sequential combinations can result in an antagonistic interaction, synergism, or additivity against a tumor cell line and that variable such as dosage, exposure time, drug ratio and type of treatment must be evaluated (page 275, first column, paragraph labeled “Methods”).  Thus, it appears that combinations must be determined empirically to avoid additive or antagonistic effects.  The specification provides no teachings as to combinations which are synergistic, or combinations which are antagonistic or additive with the claimed conjugates.  One of skill in the art would be subject to undue experimentation without reasonable expectation of success in order to provide concurrent synergistic combinations of chemotherapy agents, radiation therapy, immunotherapy agents, autoimmune disorder agents or anti-infectious agents with the broadly claimed conjugates of the invention.


Applicant argues that the screening for synergistic combinations of treatments is well known and routine in the art.  This has been considered but not found persuasive.  The instant claims 21 is drawn to a method for treatment of a cancer, an autoimmune disease, or an infectious disease comprising administering to a patient in need thereof a pharmaceutical composition comprising a therapeutically effective amount of the conjugate of claim 1 and a concurrent synergistic amount of a therapeutic agent selected from chemotherapeutic agents, radiation therapy, immunotherapeutic agents, auto-immune disorder agents and anti-infectious agents.  The claim is not drawn to a method of screening for synergistic interaction between the conjugates of claim 1 and a therapeutic agent selected from chemotherapeutic agents, radiation therapy, immunotherapeutic agents, auto-immune disorder agents and anti-infectious agents. There is no reasonable expectation that the compounds of the invention will synergize with all the treatment methods encompassed by the claim.  Applicant’s arguments indicating that screening with all the different agents encompassed by the claim is necessary to identify the particular combination provides weight to the fact that claim 21 encompasses non-operative embodiments with respect to synergy. Thus because the scope of the claim is broadly drawn to the treatment of a cancer, autoimmune disease or an infectious disease using the broad categories of chemotherapeutic agents, radiation therapy agents, immunotherapy agents, anti-autoimmune disorder agent and anti-infectious agents, the experimentation needed to determine the operative embodiments and to use those embodiments using the wide categories of chemotherapeutic agents, radiation therapy agents, immunotherapy agents, anti-autoimmune disorder agents and anti-infectious agents would be undue.  

The rejection of claims 1, 2, 12, 14, 15, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Sasse et al (WO2009/012958) in view of Doronina et al (Bioconjugate Chemistry, 2008, Vol. 19, pp. 1960-1963) and Goldmacher and Kovtun et al (Therapeutic Delivery 2011, Vol. 2, pp. 397-416) is withdrawn in light of applicant’s amendment of claim 1 requiring that when R11 is -R14C(=O)O then (i)R14 is not C1-C8 alkyl, or (ii) 1 and R2, and R2 and R3 do not form a 3-7 membered ring system.

Claims 1, 2, 12, 14, 15, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ellman et al (WO2009/134279) in view of Doronina et al (Bioconjugate Chemistry, 2008, Vol. 19, pp. 1960-1963, cited in the previous action) and Goldmacher and Kovtun et al (Therapeutic Delivery 2011, Vol. 2, pp. 397-416, cited in the previous action).
Ellman et al teach analog 6 of tubulysin  having an IC50 values which are lower relative to the parent tubulysin on L929 cells, SW-480 cells and KB-3-1 cells (page 23) which meets the limitations of claims 1 and 2 in that 
Y=N, 
R1 and R2 are  C1-C8 alkyl (methyl), 
R3 and R4 are H,
R5 and R6 are C1-C4 alkyl (Me and Et), 
R7 = -R14X1R15, wherein R14 is C1-C8 alkyl (methylene) X1 is O and R15 is alkylcarbonyl ((C=O)alkyl),
R8 is C1-C4 alkyl (Me), 
R9 is -OC(=O)R14 and R14 is C1-C8 alkyl (methyl), 
R10 is H, 
R11 is -R14C(=O)R16,  wherein R14 is C1-C8 alkyl and R16 is OH),
R12 is R14 which is H, and
R13 is Aryl.
Ellman et al teach that tubulysin D is a complex tetrapeptide that can be divided into  four regions, Mep, Ile, Tuv and Tup (paragraph [0005]).  Ellman et al teach that a wide range of modification are tolerated at the C-terminus of tubulysin, “Tup”  allowing for the targeting of the compound to specific tissues using antibodies ([0009]) 
Ellman et al teach a preferred embodiment wherein  the tubulysin analogue is modified to include a therapeutic moiety (paragraph [0141]), and that methods of conjugating therapeutic agents to various other species are well known in the art (paragraph [0142]).  Ellman et al teach that useful  reactive functional groups pendent from a tubulysin analogue nucleus or modifying group include (a) carboxyl groups and various derivative thereof including active esters, acid halides and acyl imidazoles (paragraph [0153]).  Ellman et al teach pharmaceutical formulations of an inventive compound, or pharmaceutical salt thereof together with one or more pharmaceutical carriers and optionally one or more other therapeutic  ingredients (paragraph [0158])) which meets the limitations of claim 12. Ellman e al teach that a variety of linkers may be used in the process of generating bioconjugates for the purpose of specific delivery of therapeutic agents  and that suitable linkers include heterobifunctional cross-linking reagents that may be cleavable (paragraph [0138]).  Ellman et al teach that antibodies that bind to specific receptors  on cells can be used as targeting agents (paragraph [0124]). 
Ellman et al teach that the activity of all the analogues can be attributed to action on the tubulin-microtubule system (paragraph [0080]).
 Ellman et al do not specifically teach a tubulysin analogue-linker structure for attachment of an antibody to target specific tissue.
Doronina et al teach the linkage of the tetrapeptide, auristatin to a heterobifunctional linker allowing for attachment of an antibody, by attaching the linker to the C-terminus of the auristatin (Figure 1, “C-Terminus linked auristatins”).  Doronina et al teach that the linker at the C-terminus comprised two amino acids and V is a spacer unit comprising NH, wherein Ww is not present.  Doronina et al teach the attachment of the anti-CD70 antibody, 1F6, to the auristatin-linker unit to obtain ADCs.  (Table 1 title).  Doronina et al teach the ADCs comprising various dipeptides within the linker and the resulting IC50 values on various CD70 positive cell lines (page 1961, second column, lines 4-5 and Table 1).  Doronina et al teach that the linkers were designed to release auristatin after enzymatic hydrolysis (page 1962, lines 4-7 under the heading “Conclusions”). Doronina et al teach the admisntration of the resulting ADCs to mice carrying transplanted CD70 positive renal cell carcinoma tumor xenografts and transplanted CD70 positive subcutaneous glioblastoma tumors.  Doronina et al teach all C-terminal dipeptide ADCs were effective on the tumors growing in vivo with the exception of the Ala-(D)Asp dipeptide containing ADC which was also inactive on cancer cell lines (page 1962, first column, lines 4-6 and 14-17; second column, first full paragraph), which meets the limitation of claim 20.
Goldmacher and Kovtun teach that auristatin are anti-microtubule agents (page 403, second column, lines 1-4 of the second paragraph).
It would have been prima facie obvious at the time of the effective filing date to make the tubulysin -linker moiety by attaching the dipeptide linkers of Doronina to the C-terminus of the tubulysin analogue 6.  One of skill in the art would have been motivated to do so by the teachings of Ellman et al regarding the wide range of modification which are tolerated at the C-terminus of tubulysin, “Tup”  allowing for the targeting of the compound to specific tissues using antibodies.  One of skill in the art would have reasonable expectation of success in making the tubulysin ADC using the linkers of Doronina attached to the C terminal COOH group and using the resulting tubulysin linker moiety to attach to a therapeutic antibody such as the anti-CD0 antibody used by Doronina because both tubulysin and auristatin exert their toxicity through the microtubule system as taught by Ellman et al and Goldmacher and Kovtun.  One of skill in the art would be motivated to use the tubulysin analogue 6 because it has the lowest IC50 values for all three cell lines.  One of skill in the art would understand that it is the most toxic of the analogues and would provide the most cytotoxicity when delivered to the target cell via and antibody binding a cell surface receptor o the target cell. 


The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No.10,399,941 in view of in view of Doronina (US2005/0238649). 
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘941 patent anticipate or render obvious the structures of the instant claims.  It is noted that structures 241, 242, 247 and 248 of claim 13 of the ‘941 patent anticipate instant claim 17.
Regarding instant claim 20, claim 7 of the ‘941 patent teaches the conjugates of claim 1 wherein the cell-binding ligand is capable of binding to target cells selected from a group including tumor cells and autoimmune cells.  Claim 14 of the ‘941 patent teaches that the conjugates comprise a therapeutic agent selected from a group consisting of chemotherapeutic agents, immunotherapy agents and auto-autoimmune disorder agents.  Claim 15 of the ‘941 patent teaches that the conjugate of claim 1 comprise a cell binding ligand which is an antibody that binds to the target cell.
Doronina et al teach the use of antibody-drug conjugates in methods of treating cancer, autoimmune disease or infectious disease (paragraph [0002]). Doronina et al teach that agents systemically administered  to a patient result in delivery of the agent to cell and tissues  where the presence of the agent is undesirable  resulting in adverse drug side effects  often limiting the dosage of drug which can be administered (paragraph [0004]).  Doronina et al teach methods of specifically targeting  agents to cells and tissues where the presence of the agent is desired  thus avoiding the general physiological effects of the inappropriate delivery of such agents to other cells and tissues (paragraph [0004]).  Thus, it would have been prima facie obvious at the time of the effective filing date to use the conjugates of claims 1-20  of the ‘941 patent in a method of treating a patient with cancer, autoimmune disease, or an infection by admisntration of the conjugates of the ‘941 patent linked to chemotherapy agents, anti-autoimmune agents, or anti-infectious disease agents, including anti-viral agents, respectively. One of skill in the art would have been motivated to do so by the teachings of Doronina et al regarding the benefits of treating cancer, autoimmune disease and infectious disease with targeted agents. 

Claims 1 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 7 and 14 of U.S. Patent No.10,501,412 in view of in view of Doronina (US2005/0238649).
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims 1, 7 and 14 of the ‘412 patent anticipate the instant claim 1.
Regarding claim 20, claim 7 of the ‘412 patent teaches that the cell binding ligand of claim 1 is capable of binding to target cell selected from a group including tumor cells , virus infected cells, parasite infected cells, microorganism infected cells, and autoimmune cells.
Doronina et al teach the use of antibody-drug conjugates in methods of treating cancer, autoimmune disease or infectious disease (paragraph [0002]). Doronina et al teach that agents systemically administered  to a patient result in delivery of the agent to cell and tissues  where the presence of the agent is undesirable  resulting in adverse drug side effects  often limiting the dosage of drug which can be administered (paragraph [0004]).  Doronina et al teach methods of specifically targeting  agents to cells and tissues where the presence of the agent is desired  thus avoiding the general physiological effects of the inappropriate delivery of such agents to other cells and tissues (paragraph [0004]).  Thus, it would have been prima facie obvious at the time of the effective filing date to use the conjugates of claims 1, 7 and 14 the ‘412 patent in a method of treating a patient with cancer, autoimmune disease, or an infection by admisntration of the conjugates of the ‘412 patent linked to chemotherapy agents, anti-autoimmune agents, or anti-infectious disease agents, including anti-viral agents, respectively. One of skill in the art would have been motivated to do so by the teachings of Doronina et al regarding the benefits of treating cancer, autoimmune disease and infectious disease with targeted agents. 

The rejection of claims  1, 7-12, 14-16, 20 and 21 on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of copending Application No. 16/539,342 (reference application) is withdrawn in light of further consideration. The claims of the ‘342 application are limited to the linker attached to R2 or R7, not to R11, R12 or R13 as required by the instant claims.

Claims 1-4, 7, 8, 11-17, 20 and 21 are  provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 5-16 of copending Application No. 16/782,456 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘456 application are obvious over, or anticipate the instant claims to extent that the claims of the ‘456 application read on the instant structures:
Claim 5, formula V,
Claim 6, formula VI,
Claim 7, formula VII,
Claim 8, structures V-01 to V-68, VI-01 to VI-12 and VII-01 to VII-77,
Claim 9, structures 131, 133, 167, 169, 171, 173, 175, 177, 178, 186, 196, 198, 200, 202, 217, 269, 278, 287, 289, C-481, C-495, C-528, C-629, C-633, C-641, C-645, C-649, C-654, C-659, C-663, C-673, C-166a and C-719.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Instant claims 20 and 21 are obvious over claims 13-16 of the ‘456 application because Claims 5-8 are dependent on claim 1.  Thus claims 13-16 of the ‘456 application encompass the above structures.

Claims 1-4, 7, 11, 12, 14-17, 20 and 21 are  provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 20, 33, 37 and 39-43  of copending Application No. 16/348,749 (reference application) in view of Doronina (US2005/0238649).
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘749 application render obvious or anticipate the instant claims to the extent that the claims read on the instant structures: 
Claim 20, structures T01-T03, T05-T18
Claim 33 structures Z14-Z16
Claim 37, structures F2-1, F2-2, F2-3, F2-12, F2-13, F2-16, F2-17, F2-20, F2-25, F2-28, F2-29, F2-31, F2-33, F2-34, F2-36, 273, 289, 293, 296, 307, 308, 313, 318, 326, 327, 371, 377, 379, 381, 391, 393, 395, 404, 411, 418, 420, 428, 430, 432, 481, 494, 496, 508, 506.
Regarding claims 20 and 21, the claims 42 and 43 of the ‘749 application teaches a pharmaceutical composition comprising a therapeutically effective amount of the inventive conjugate and a synergistically effective amount of a chemotherapeutic agent, radiation therapy agent, immunotherapy agent, autoimmune disorder agent or anti-infectious agents.
Doronina et al teach the use of antibody-drug conjugates in methods of treating cancer, autoimmune disease or infectious disease (paragraph [0002]). Doronina et al teach that agents systemically administered  to a patient result in delivery of the agent to cell and tissues  where the presence of the agent is undesirable  resulting in adverse drug side effects  often limiting the dosage of drug which can be administered (paragraph [0004]).  Doronina et al teach methods of specifically targeting  agents to cells and tissues where the presence of the agent is desired  thus avoiding the general physiological effects of the inappropriate delivery of such agents to other cells and tissues (paragraph [0004]).  Thus, it would have been prima facie obvious at the time of the effective filing date to use the conjugates of the ‘749 application in a method of treating a patient with cancer, autoimmune disease, or an infection by admisntration of the conjugates of the ‘749 application linked to chemotherapy agents, anti-autoimmune agents, or anti-infectious disease agents, including anti-viral agents, respectively. One of skill in the art would have been motivated to do so by the teachings of Doronina et al regarding the benefits of treating cancer, autoimmune disease and infectious disease with targeted agents. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-4, 7, 11, 12, 14-17, 20 and 21 are  provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 20, 36 and  of copending Application No. 16/488,764 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘764 application render obvious or anticipate the instant claims to the extent that the claims read on the instant structures:
Claim 20, structure T010, T102, T103, T07, T08, T09, T10, T11.
Claim 36, structures 103, 105, 1133, 117, 120, 127, , 129, 131, 133, 135, 140, 142, 150, 152, 169, 177, 186, 190, 197, 217, 223, 245, 255, B-3a, B-6a, , B-9a, B-12a, B-15a, B-18a, B-19a, , B-20a, , B-21a,, B-23a, , B-24a, B-25a, B-26a.
Regarding instant claims 20 and 21, it would have been prima facie obvious at the time of the effective filing date to use a pharmaceutical composition comprising the conjugates of claims 20 and 36 as a synergistic combination with chemotherapy agents, radiation therapy agent, immunotherapy agent, autoimmune disorder agents or anti-infectious agents in a method of treatment or prevention of cancer, autoimmune disease or an infection disease because that is taught in claim 41 of the ‘764 application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-4, 7, 11, 12, 14-17, 20 and 21 are  provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 6, 9, 10 and 21-22  of copending Application No. 16/759,175 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘175 application render obvious or anticipate the instant claims to the extent that the claims read on the instant structures:
Claim 6, structures I-01 to I-75, 
Claim 9, structures a-39 to a-100
Claim 10, structures b-03 to b-29.
Regarding instant claims 20 and 21, it would have been prima facie obvious at the time of the effective filing date to use a pharmaceutical composition comprising the conjugates of claims 20 and 36 as a synergistic combination with chemotherapy agents, radiation therapy agent, immunotherapy agent, autoimmune disorder agents or anti-infectious agents in a method of treatment or prevention of cancer, autoimmune disease or an infection disease because that is taught in claims 21-23 of the ‘175 application
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-4, 7, 11, 12, 14-17, and 20 are  provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2 and 9 of copending Application No. 17/387,205 (reference application) in view of Doronina et al (US2005/0238649).   Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘205 application renders obvious the instant claims to the extent that the claims read on the instant structures:
Claim 9, structures 102, 104, 112, 115, 116, 119, 125, 126, 128, 130, 132, 134, 139, 141, 149, 151, 168, 176, 185, 189, 193, 196, 216, 222, 243, 244, 253, 254, 257, 400, A-5, B-3, , B-6, B-9, B-15, B-18 to B-21, B-23, B-24 to B-26, and B-28.
Regarding instant claim 20, claim 2 of the ‘205 application teaches that the cytotoxic agent of the claimed conjugates includes  chemotherapy agents, anti-autoimmune agents, anti-infectious disease agents and anti-viral drugs.  Claim 12 of the ‘205 application teaches a cytotoxic molecule joined to a cell binding molecule via the bis-linker of claim 1.  Claim 13 of the ‘205 application teaches that the cell binding molecule of claim 12 includes various antibody formats.  
Doronina et al teach the use of antibody-drug conjugates in methods of treating cancer, autoimmune disease or infectious disease (paragraph [0002]). Doronina et al teach that agents systemically administered  to a patient result in delivery of the agent to cell and tissues  where the presence of the agent is undesirable  resulting in adverse drug side effects  often limiting the dosage of drug which can be administered (paragraph [0004]).  Doronina et al teach methods of specifically targeting  agents to cells and tissues where the presence of the agent is desired  thus avoiding the general physiological effects of the inappropriate delivery of such agents to other cells and tissues (paragraph [0004]).  Thus, it would have been prima facie obvious at the time of the effective filing date to use the conjugates of the ‘205 application in a method of treating a patient with cancer, autoimmune disease, or an infection by admisntration of the conjugates of the ‘205 application linked to chemotherapy agents, anti-autoimmune agents, or anti-infectious disease agents, including anti-viral agents, respectively. One of skill in the art would have been motivated to do so by the teachings of Doronina et al regarding the benefits of treating cancer, autoimmune disease and infectious disease with targeted agents. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-4, 7, 11, 12, 14-17, 20 and 21 are  provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 26-30 and 40-42 of copending Application No. 17/596,956 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims 26-28 of the ‘956 application renders obvious the instant claims to the extent that the claim encompass structures V-01 to V-71, VI-01 to VI-16, VII-01 to VI-82  in claim 29 in addition to the structures 131, 133, 167, 169, 171, 173, 175, 177, 178, 186, 196, 198, 200, 202, 217, 269, 278, 287, 289, 297, 335, 481, 495, 528, 629, 633, 641, 645, 649, 654, 659, 663, 673, 166a, and 719 of claim 30. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

All claims are rejected.

All other rejections and/or objections as set forth in the previous Office action are with withdrawn.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN A CANELLA whose telephone number is (571)272-0828. The examiner can normally be reached M-F 10-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on 571-272-5205. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KAREN A. CANELLA
Examiner
Art Unit 1643



/Karen A. Canella/            Primary Examiner, Art Unit 1643